Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-17, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Invocation of 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a task representation stage for” “a task expectation stage for”,  “an output definition stage for” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Learning to Compare: Relation Network for Few-Shot Learning”, 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, Sung et al. (IDS NPL submission) (hereinafter Sung) in view of “Prototypical Networks for Few-shot Learning” arXiv:1703.05175v2 [cs.LG], June 19, 2017, Snell et al. (IDS NPL submission)  (hereinafter Snell).
As to claim 1, Sung discloses a system for performing a task, the system comprising: 
a task representation stage for representing said task and for encoding a representation of said task using a set of generated parameters (page 1199, last paragraph: an embedding module to generate representations of the query and training images to perform few-shot recognition; page 1200: paragraph following Embedding and Metric Learning Approaches, parameterizing the weights of a feed-forward classifier; learning embeddings that transform (e.g. encode) the data such that it can be recognized with certain classifier; Fig 1); 
a task execution stage for executing said task on a query set using said parameters and for executing said task on a sample set (page 1200: paragraph following Embedding and Metric Learning Approaches, to train the auxiliary parameterization net that leans how to parameterize a given feed-forward classification problem in terms of a few-shot sample set), outputs of said tasks being compared to determine a similarity metric (page 1199, last paragraph: a two branch Relation Network that performs few-shot recognition by learning to compare query images against few-shot labeled sample images; Then these embeddings are compared by relation module that determine if they are from matching categories or not; page 1201, first paragraph, applying similarity metric or linear classifier after combining the image and category emgedding; Figs 1, 4; page 1205, paragraph before 5.2 Visualisation); and an output definition stage for scaling said similarity metric using a learnable value (Fig 1; page 1201, 3.2 Model, output of few-shot learning system being scaled to a value in a range of 0 and 1).Sung does not expressly disclose encoding representation.  Snell, in the same or similar field of endeavor, further teaches (sec 3.1, encoder for embedding both support and query points; 3.3, encode various characteristics of the bird species; 4, encoding each point within a dataset).  Snell also teaches prototypical networks compute a representation or prototype of each class through an embedding function with learnable parameter (2.2-2.5).  Therefore, consider Sung and Snell’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Snell’s teachings on data encoding and learnable parameters in Sung’s few-shot learning to improving performance in adapting a classifier for new classes.

As to claim 3, Sung as modified discloses the system according to claim 1, wherein said task is classification related and said representation of said task is a mean of class prototypes used for classification in said task (Snell: 1. Introduction, a class’s prototype to be the mean of its support set in an embedding space; Fig 1; 2.2, Model).
As to claim 11, Sung as modified discloses the system according to claim 1, wherein said task is image related (Sung: abstract; secs 1-3).As to claim 12, Sung as modified discloses the system according to claim 11, wherein said task is classification related (Sung: secs 2-3, few-shot classification).
Claims 2, 4-5, 8-10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung) in view of Snell and further in view of “Attentive Recurrent Comparators”, arXiv:1703.00767v3 [cs.CV], June 30, 2017, Shyam et al. (IDS NPL submission) (hereinafter Shyam).
As to claim 2, Sung as modified discloses the system according to claim 1, wherein said task representation stage and said task execution stage both use at least one instance of a dynamic feature extractor as applied to said sample set (Snell: 2.1 a small support set of N labeled examples being the D-dimensional feature vector; Table 3, page 7, pars 1-3, 1024 dimensional features being extracted). Sung as modified does not expressly teach using a dynamic feature extractor with parameters predicted from the representation. Shyam, in the same or similar field of endeavor, further teaches feature extraction for dynamic representations (secs. 3, 4.2) based on attention parameters (Fig 1, secs 2, 4.2).
Therefore, consider Sung as modified and Shyam’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Shyam’s teachings on dynamic feature extraction in Sung as modified’s teachings to improve rapid (one shot) learning performance in dynamic representations.  
As to claim 4, Sung as modified discloses the system according to claim 2, wherein said task execution stage further uses said dynamic feature extractor with said parameters predicted from said representation with said query set (Sung: Sung: page 1200: paragraph following Embedding and Metric Learning Approaches, to learn a set of projection functions that take query images and classify them in a feed forward manner; page 1201, sec 3.2; Shyam: Sec 3.2, using test samples).As to claim 5, Sung as modified discloses the system according to claim 2, wherein said parameters predicted from said representation for said dynamic feature extractor are predicted such that a performance of said feature extractor is optimized given the sample set (Sung: page 1200: paragraph following Embedding and Metric Learning Approaches, to parameterize the weights of a feed-forward classification problem in terms of a few-shot sample set. Note the weight parameterization itself being an optimization process (see Sung: secs 1-2); Shyam: Sec 3.2, using support samples).
As to claim 8, Sung as modified discloses the system according to claim 1, wherein said system operates by implementing a method comprising: 
a) receiving said sample set and said query set (Sung: page 1199, last paragraph, query images and sample images; page 1200, paragraph under Embedding and Metric Learning Approach, take query and sample images from the target problem and classify them in a feed forward manner; Snell: 1 Introduction: support (e.g. sample) set and query set; Fig 1; 2. Prototypical Networks); 
b) passing said sample set in said task representation stage to generate said set of generated parameters for a feature extractor (Sung: Figs 1-3, sample images being input to an embedding module to generate representations; Snell: Fig 1, 2.2: Algorithm 1; Shyam: feature extraction for dynamic representations (secs. 3, 4.2) based on attention parameters (Fig 1, secs 2, 4.2)); 
c) processing said sample set and said query set using said task execution stage such that said sample set and said query set are passed through said feature extractor conditioned on said generated parameters (Sung: Fig 1-3; page 1199, last paragraph; page 1200, paragraph under Embedding and Metric Learning Approach, learn a set of projection functions or metric-learning using both sample images and query images to parameterize the weights of feed-forward classifier (e.g. the parameters being generated and features extracted); Shyam: feature extraction for dynamic representations (secs. 3, 4.2) based on attention parameters (Fig 1, secs 2, 4.2)); 
d) sending results of step c) through a similarity block to determine similarities between an output from said sample set and an output from said query set to result in said similarity metric (Sung: Figs 1; page 1200, paragraph under Embedding and Metric Learning Approach; page 1201, sec 3.2; page 1205, sec 5.1, using similarity metric as learning criteria; Shyam: secs 1-3, similarity score for decision making); and 
e) sending results of step d) through said output definition stage to scale said similarity metric (Sung: Figs 1-3, output of the learning model after similarity score decision; page 1201, sec 3.2, scalable to a given range; Shyam: secs 2-3).As to claim 9, Sung as modified discloses the system according to claim 8, wherein a result of step e) is processed to result in a probability distribution over a plurality of different possible outcomes (Snell: 2.2, prototypical networks produce a distribution over classes for a query point x based on a softmax over distance to the prototypes in the embedding space in minimizing the negative log-probability).As to claim 10, Sung as modified discloses the system according to claim 9, wherein processing to result in said probability distribution is accomplished by passing said result of step e) through a softmax function (see rejection in claim 9).
As to claim 13, it essentially recites limitations of claim 8.  Claim 13 is therefore rejected with the same reason as claim 8.  Since claim 8 recites equivalent limitations as claim 8 which depends from claim 1.  Claim 13 should not be listed as an independent claim.
As to claims 14-15, they are rejected with the same reason as set forth in claims 9-10, respectively.

As to claim 16, Sung as modified discloses the method according to claim 13, wherein said task is image related (Sung: abstract; secs 1-3).
As to claim 17, Sung as modified discloses the method according to claim 13, wherein said task is classification related (Sung: secs 2-3, few-shot classification).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung) in view of Snell and further in view of Shyam and US 2020/0302276 A1, Yang et al. (hereinafter Yang).
As to claim 6, Sung as modified discloses the system according to claim 2, but does not expressly teach using predicted layer-level element-wise scale and shift vectors for each convolutional layer in said dynamic feature extractor. Yang, in the same or similar field of endeavor, further teaches utilizing the scale and shift for fixed point computation/weights/coefficients quantization in convolutional layer and element level in CNN of an artificial intelligence implementation (Figs 8-9; pars 0026-0028, 0041-0043, 0071, 0073-0074).Therefore, consider Sung as modified and Yang’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Yang’s teachings as described above in Sung as modified’s teachings to maintain accuracy in low bits implementation.
As to claim 7, Sung as modified discloses the system according to claim 6, wherein said task representation stage uses a task embedding network (TEN) comprising at least two fully connected residual networks to generate said scale and shift vectors (Sung: 3.4, the relation module consists of two convolutional blocks and two fully-connected layers).
Response to Arguments
9.	Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that Sung only appears to generate targets with either 0 or 1 value and no other values can be generated.  Examiner would like to point out that in the expression of (0, 1) commonly represents a range of value between 0 and 1. Furthermore, Sung expressly indicates the combined feature map of the sample and query are fed into the relation module g, which eventually produces as a relation score.   a scalar in rage of 0 to 1 representing the similarity between xi and xj (see Fig 1). The selection of the scaling value represents part of learning process.  The same rationale also applies to arguments in claim 13.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s Note
11.	Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661